UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6537


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BERNARD GIBSON, SR., a/k/a Bernard Willis,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:94-cr-00454-PJM-2)


Submitted: July 27, 2017                                          Decided: August 1, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bernard Gibson, Sr., Appellant Pro Se. Sandra Wilkinson, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bernard Gibson, Sr., appeals the district court’s order denying his motion for a

sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) (2012) and Amendment 782 to the

Sentencing Guidelines. We have reviewed the record and agree that Gibson was not

entitled to relief under Amendment 782. Accordingly, we affirm the district court’s

judgment. See United States v. Gibson, No. 8:94-cr-00454-PJM-2 (D. Md. Apr. 7, 2017).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          2